ALLOWABILITY NOTICE
Claims 1-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2021 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Zeck et al. (US-20200314087-A1), Csinger et al. (US-10509898-B2), Machani (US-9819672-B1), Choyi et al. (WO-2017004373-A1), Bondesen et al. (US-20150254656-A1), Bouw (US-20130110675-A1), Chabbewal et al. (US-20120331536-A1), LV et al. (CN-102611709-A), Thrash et al. (US-20050015591-A1), Claeys et al. ("Securing Complex IoT Platforms with Token Based Access Control and Authenticated Key Establishment," 2017 International Workshop on Secure Internet of Things (SIoT), 2017, pp. 1-9, doi: 10.1109/SIoT.2017.00006) and Fotiou et al. ("Capability-based access control for multi-tenant systems using OAuth 2.0 and Verifiable Credentials," 2021 International Conference on Computer Communications and Networks (ICCCN), 2021, pp. 1-9, doi: 10.1109/ICCCN52240.2021.9522214), do not alone or in combination teach the recited features of independent claims 1, 8 and 15. For example, the invention requires that the first partner actor is not configured for compliance with a standard for secure handling of customer financial data while the second partner actor is configured for such a compliance. Furthermore, the subject client and both partner actors are linked on the same trust stack and are also linked via two complex tokens. These features along with the other recited features of independent claims 1, 8 and 15 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        August 12, 2022